Order entered March 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01053-CR

                  CARLOS EDUARDO SANCHEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-00735-R

                                      ORDER

        We REINSTATE this appeal.
        We abated the appeal for a hearing on the reporter’s record. A supplemental
reporter’s record containing the missing volume (voir dire) has been filed, and now
the reporter’s record appears to be complete. Appellant’s brief is DUE March 31,
2020.
        We DIRECT the Clerk to send copies of this order to the Honorable
Jennifer Bennett, Presiding Judge, 265th District Court; to court reporter Debi
Harris; to court reporter Yolanda Atkins; and to all counsel for all parties.
                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE